05/18/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 21-0232


                                        DA 21-0232
                                                                              ED
 STATE OF MONTANA,
                                                                       MAY 1 8 2021
              Plaintiff and Appellee,                               Bovven Greenwood
                                                                  Clerk of Supreme Court
                                                                     ';tata elf Montana

       v.                                                         ORDER

 SEAN MCKELVEY CALAHAN,

              Defendant and Appellant.


      Counsel for Appellant Sean McKelvey Calahan moves this Court to withdraw
representation as attorney ofrecord because the scope of representation did not include an
appeal. Counsel points out that Calahan has been incarcerated for more than a year, lacks
the resources for such an endeavor. and indigent. Counsel requests appointment ofcounsel
from the Appellate Defender Division.
      Upon review ofthe motion and good cause, therefore,
      IT IS ORDERED that the Motion to Withdraw is GRANTED,and that appointment
of appellate counsel is GRANTED. The Appellate Defender Division shall have thirty
days from the date of this Order within which to file either a Notice of Appearance or a
Motion to Rescind this Order appointing counsel. In the event the Appellant qualifies for
appointed counsel, the Appellate Defender Division shall immediately order transcripts.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel of record, and to Sean McKelvey - Calahan
personally.             L11,
      DATED this    1e   —day of May,2021.
                                                For the Court,




                                                By
                                                              Chief Justice